Conviction is for theft; punishment fixed at confinement in the penitentiary for two years.
The facts are not brought up for review. Two bills of exceptions appear, one of them complaining of the action of the prosecuting attorney in directing questions to certain witnesses with the view of ascertaining the knowledge of said witnesses touching the reputation for truth and veracity of a witness named Blackburn, who, according to the bill, had given some testimony favorable to the State. Whether the witnesses would have answered that he knew the reputation of the witness, or whether they would have testified that it was good or bad does not appear from the bill. The appellant objected to the question and the court sustained his objection. The prosecuting attorney should not have repeated the question after the court had ruled, but in the state of the record, his action in so doing would not justify a reversal of the judgment. In the absence of a statement of facts the presumption in favor of the regularity of the conviction is ordinarily not overcome unless the bill of exceptions is so drawn as to demonstrate that the procedure complained of was calculated to injure the accused.
This principle also obtains with reference to the charge of the court, complaint of which is made in another bill of exceptions. See cases collated in Branch's Ann. Tex. Penal Code, Sec. 602. The bills before us fail to disclose any such irregularity as would justify a reversal and are bare of any facts upon which we would be able to predicate a conclusion that injury was done the appellant.
The judgment is affirmed.
Affirmed.